Citation Nr: 1530773	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a concussion.

3.  Entitlement to service connection for left shoulder disability, to include arthritis and status post remote anterior dislocation.

4.  Entitlement to service connection for lumbar spine disability, to include chronic lumbosacral musculoligamentous strain and laminectomy and disk excision.

5.  Entitlement to service connection for cervical strain.

6.  Entitlement to an initial compensable rating prior to February 5, 2009 and in excess of 10 percent thereafter for facial trauma, including broken nose.




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for PTSD, lumbar spine disability, cervical spine disability, residuals of a concussion and a left shoulder disability.  The rating decision also granted service connection for facial trauma and assigned a noncompensable rating, effective March 12, 2007.

Thereafter, in a June 2009 rating decision, the RO granted a 10 percent disability rating for the Veteran's service-connected facial trauma, effective February 5, 2009.  The rating decision also determined that new and material evidence had not been received to reopen the claims of service connection for PTSD, lumbar spine disability, left shoulder disability, cervical spine disability and residuals of a concussion.

At the outset, the Board acknowledges that following the June 2008 rating decision, the Veteran contacted the RO in January 2009 and filed a claim for increase and service connection for PTSD, a concussion, a broken nose, dislocated shoulder and back and neck injuries.  While the RO considered the correspondence as a claim to reopen the issues adjudicated in the June 2008 rating decision and subsequently issued the June 2009 rating decision, the Board notes that the correspondence was received within one year of the June 2008 rating decision.  As such, the Board will construe the January 2009 communication as a notice of disagreement.  See 38 C.F.R. §§ 20.201, 20.302 (2014).  Thus, the rating decision on appeal is deemed to be the June 2008 rating decision.  

In the appellant's December 2011 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge at the RO.  A hearing was scheduled in May 2015; however, he failed to appear.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for loss of sense of smell (hyposmia) and epistaxis have been raised by the record in a March 2009 VA examination report, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for PTSD, lumbar spine disability,  cervical spine disability and residuals of a concussion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability did not originate in service or until years after service, and is not otherwise etiologically related to service.
 
2.  Prior to February 5, 2009, the Veteran's service-connected facial trauma, including broken nose, was manifested by subjective complaints of nasal blockage and recurrent bilateral epistaxis; the objective evidence does not demonstrate a 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.

3.  As of February 5, 2009, the Veteran's service-connected facial trauma is productive of symptoms equivalent to obstruction of both nasal passages.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an initial compensable rating prior to February 5, 2009 for facial trauma, including broken nose, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2014).

3.  The criteria for an initial rating in excess of 10 percent as of February 5, 2009 for facial trauma, including broken nose, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has certain duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The duty to notify extends to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in July 2007.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The facial trauma claim stems from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  

Additionally, the Veteran was provided VA examinations in October 2007, November 2007 and March 2009.  An addendum opinion was obtained in March 2008 for the Veteran's claim of service connection for left shoulder disability.  The VA examinations and addendum opinion are adequate for the purpose of adjudicating the instant claims adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the appellant's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.





I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that his left shoulder disability is due to military service.  Specifically, he contends that he injured his left shoulder following an in-service fall.

A review of the Veteran's service treatment records indicates that he received medical treatment in October 1966 following an in-service fall.  The only noted injury following the incident was a severe nasal fracture.  However, in a record dated in July 1967, the Veteran reported that he tried to lift a heavy box and hurt his left shoulder.  The clinician diagnosed probable muscle strain along the top of the left shoulder.  The Veteran was provided a prescription and advised to return the following day if there was no relief.  The record does not demonstrate that the Veteran received additional treatment for his left shoulder injury.  Additionally, the Veteran's separation examination revealed normal upper extremities.   

Post service private treatment records noted neck pain radiating to the left shoulder.  It was noted that the pain had been exacerbated by a September 1997 motor vehicle accident.

The Veteran was afforded a VA examination in November 2007.  At the time of the examination, the Veteran reported that the condition was due to the October 1966 in-service fall.  Following examination of the Veteran, the examiner diagnosed mild posttraumatic arthritis, left nondominant shoulder and status post remote anterior dislocation, left shoulder.  The examiner did not provide an etiological opinion or rationale.

An addendum opinion was obtained in May 2008.  The examiner noted that the Veteran's chart was reviewed for current shoulder conditions.  He noted that service treatment records dated in July 1967 indicated that the Veteran tried lifting a heavy box by yanking on it and hurt his left shoulder.  He was evaluated and found to have probable strain.  He was given a prescription and advised to return only if no relief.  The examiner noted that that there was no documentation of a left shoulder pain condition until November 2007.  The examiner determined that the muscle strain of the left shoulder in July 1967 was effectively treated and opined that the Veteran's current left shoulder condition was less likely as not caused by or a result of the July 1967 in-service muscle strain.

Analysis

While the record demonstrates that the Veteran currently suffers from a left shoulder disability, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, service treatment records indicated treatment for injuries following an October 1966 in-service fall.  However, the accompanying records only report a diagnosis of a nasal fracture.  While service treatment records demonstrated a left shoulder injury in July 1967, the Veteran did not receive any follow up treatment.  Additionally, the May 2008 VA examiner determined that the appellant's current left shoulder disability was not caused by the July 1967 in-service incident.  In so finding, the examiner noted the Veteran did not receive follow-up treatment for the injury and thus opined that the condition was effectively treated.  Lastly, at separation from service, the appellant's upper extremities were listed as normal.  

The Board acknowledges the Veteran's assertion that his left shoulder disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that in this case, the determination of the origin of the current left shoulder disorder is a medical question not subject to lay expertise.  The shoulder disorder involves a pathological process that is not readily observable to a layperson, and the current disorder is manifest many years following service.  The Board finds that in light of the non-observable nature of the pathology and the potential for numerous other origins of the disability given the length of time since discharge, the issue of the origin of the disorder is a medical question requiring medical training, expertise and experience.  In any event, even assuming the Veteran is competent to offer an etiology opinion, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have more medical training, expertise and experience than the Veteran.  

In summary, the most probative evidence shows that the Veteran's left shoulder disability is not related to military service.  Therefore, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Increased Rating 

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Criteria

The Veteran's facial trauma, including broken nose, is rated under Diagnostic Code 6502 for septum, nasal deviation.

Diagnostic Code 6502 provides a maximum 10 percent rating for a deviated septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

Prior to February 5, 2009

Factual Background

Prior to February 5, 2009, the Veteran's facial trauma, including broken nose, was assigned a noncompensable rating under Diagnostic Code 6502.  

The Veteran was afforded a VA examination in October 2007.  At the time of the examination, he reported severe hyposmia with nasal blockage.  He stated that nasal blockage was bilateral but worse on the right side.  The appellant also reported recurrent bilateral epistaxis when blowing his nose; worse on the right side.  There was no history of recurrent sinusitis and he denied nose or sinus surgery before or after the trauma.

On physical examination, the Veteran breathed comfortably at rest without noisy breathing.  There was no sinus tenderness, facial swelling and the nasal dorsum was adequately straight.  There was also no evidence of nasal valve collapse on forceful inspiration.  There was significant right septal deviation which narrowed the right nasal airway by approximately 75 percent.  Results from a nasal endoscopy revealed right septal deviation with right septal spur.  There were no polyps or discharge seen in the middle meatus or in the sphenoethmoid recess.  There was also no mass in the nasopharynx and no visible bleeding, blockage or intranasal masses.


Analysis

After a review of the evidence, the Board finds that the Veteran is not entitled to a compensable rating for his facial trauma, including broken nose prior to February 5, 2009.  In this regard, there is no evidence that there was at least 50 percent obstruction of both nasal passages or complete obstruction of either the right or left nasal passage as required for a compensable rating.  The Board acknowledges the appellant's complaints of nasal blockage during the examination; however, there was no blockage found during the October 2007 VA examination.  Moreover, there is no indication that such blockage met the criteria for a compensable rating.  

The Board has also considered whether any other diagnostic code under the criteria for diseases of the nose and throat would allow for a compensable disability rating for the Veteran's service-connected facial trauma.  A rating under Diagnostic Code 6504 is not warranted as the Veteran has not lost part of his nose, nor has there been nasal scarring.  As there is no diagnosis of sinusitis and/or evidence of incapacitating episodes, a rating under Diagnostic Codes 6510 to 6514 is not appropriate.  Further, the Veteran has not been diagnosed with tuberculous, laryngitis, laryngectomy, complete organic aphonia, stenosis of the larynx, a pharynx injury, allergic or vasomotor rhinitis, bacterial rhinitis and/or granulomatous rhinitis.  Thus a compensable disability rating is not warranted under and other diagnostic code for the nose and throat.  38 C.F.R. § 4.97, Diagnostic Code 6504-6524.

In light of the above, an initial compensable rating for facial trauma, including broken nose, is not warranted prior to February 5, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).






As of February 5, 2009

Factual Background

As of February 5, 2009, the Veteran's facial trauma, including broken nose, has been assigned a 10 percent rating under Diagnostic Code 6502.

The Veteran was afforded a VA examination in March 2009.  At that time, he complained of a severe loss of sense of smell associated with nasal obstruction.  The obstruction was bilateral all year round and without season variation.  He also described recurrent nasal crusting throughout the year requiring cleaning in the morning.  Additionally, he reported between two and three episodes of epistaxis per month, which were described as bilateral and self-limiting.  However, he did not require cautery or packing for the epistaxis.  There was no history of rhinosinusitis, recurrent bacterial rhinosinusitis or environmental allergies.  He denied nasal symptoms prior to the trauma.  

On physical examination, he breathed comfortably at rest.  His nasal dorsum was adequately straight, orbital rims were intact without step deformity and there was no step deformity with the maxillae.  The nasal septum was mildly deviated but the nasal airway remained adequately patent bilaterally.  There were no intranasal adhesions.  There was thick, dry mucus in the nasal passages bilaterally but no polyps seen.  Overall, the nasal airway was narrowed by approximately 25 percent bilaterally. There was no mass in the nasopharynx and no visible lesion in the oral cavity or oropharynx. 

The examiner diagnosed post face and nose trauma in service, chronic rhinitis, septal deviation and severe hyposmia.  The examiner determined that it was more likely than not that the loss of sense of smell was related to the nose and face trauma since the Veteran reported its onset after that trauma.  However, the examiner reported that he did not perform testing for the sense of smell and recommended referral to neurology for formal olfaction testing if mandated.  

Regarding the chronic nasal obstruction, the examiner determined that it was caused by a combination of the mild septal deviation and the chronic rhinitis.  The mild septal deviation was more likely than not caused by the nasal trauma since the appellant denied nasal obstruction prior to the trauma.  However, the examiner determined that one cannot make such determinations with certainty without the benefit of examining the patient prior to the trauma and then after the trauma.  

With regard to rhinitis, the examiner determined that based on the history, it was non-allergic rhinitis.  Additionally, he determined that it was least likely to be related to the trauma.  The examiner also determined that the epistaxis was more likely than not caused by the rhinitis and the mild septal deviation.  In support of this finding, the examiner noted that epistaxis started following the trauma, was recurrent and had not yet required intervention.  

Analysis

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent rating for his facial trauma, including broken nose at any time after February 5, 2009.  At the outset, the Board notes that 10 percent is the maximum schedular evaluation available for deviated septum under VA's rating schedule.  

The Board has considered whether any other diagnostic code under the criteria for diseases of the nose and throat would allow for a higher disability rating.  While the March 2009 VA examiner noted a diagnosis of rhinitis, it was determined that it was least likely to be related to the in-service nasal trauma.  Thus, a separate rating under Diagnostic Code 6522 is not warranted.  Further, the Veteran does not meet any criteria, such as presence of a scar, sinusitis or laryngitis, which would warrant a higher or separate disability rating under any of the other diagnostic for the nose and throat.  38 C.F.R. § 4.97, Diagnostic Code 6504-6524.

In light of the above, an initial rating in excess of 10 percent for facial trauma, including broken nose, is not warranted as of February 5, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board finds that the Veteran's facial trauma, including broken nose, does not warrant referral for extra-schedular consideration.  

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's facial trauma, including broken nose, is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his facial trauma, including broken nose.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER 

Entitlement to service connection for left shoulder disability is denied.  

Entitlement to an initial compensable rating prior to February 5, 2009 for facial trauma, including broken nose, is denied.  

Entitlement to an initial rating in excess of 10 percent as of February 5, 2009 for facial trauma, including broken nose, is denied.  


REMAND

Posttraumatic Stress Disorder (PTSD)

The Veteran contends that he had several stressors to contribute to his PTSD.  In his informal claim received in March 2007, he reported that he was a part of a combat mission during Vietnam which he identified as Black Gold.  He also reported that he served aboard the Kitty Hawk where he was assigned to night operations.  He stated that he arrived to the combat zone on November 25, 1966.  Additionally, in a December 2007 statement, he reported that he was sexually abused by a ship mate in approximately February 1965.  Thereafter, in a stressor statement received in February 2008, he reported a sexual assault in the summer of 1965, the October 1966 in-service fall and being assigned to black operations with the Black Gold unit team as PTSD stressors.  

The evidence presently of record does not reflect that the Veteran served in Vietnam.  However, he provided several statements regarding combat service, which included the date he reported to the combat zone as well as the ship he was assigned to during that time.

In a May 2009 memorandum, it was determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

However, the Board finds that the Veteran provided sufficient information regarding the date, location and description of each alleged in-service stressor.  Thus, the JSRRC should be requested to verify whether any incident identified in the Veteran's statement and the accompanying buddy statement occurred.  


Residuals of a Concussion

The Veteran asserts that he has residuals of a concussion following an October 1966 in-service incident where he fell and sustained several facial fractures.  

The Veteran was afforded a VA neurological examination in November 2007.  Following examination of the Veteran, the examiner noted that there was no convincing evidence of radiculopathy on examination.  He diagnosed chronic headaches and determined that there was no clear association to the service-related injury.  However, the examiner failed to provide a rationale to support his finding.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Veteran should be afforded an additional VA examination on remand.




Cervical and Lumbar Spine Disabilities

The Veteran also asserts that he suffered cervical and lumbar spine injuries following the October 1966 in-service fall.

The appellant was afforded a VA neurological examination in October 2007.  Following examination of the Veteran, the examiner determined that he could not support the claim of low back/neck pain being directly related to the appellant's in-service injury.  In support of his decision, he stated that he did not find any abnormality beyond what would be expected to be within the normal range of age-related degeneration.  Thereafter, the Veteran was provided an additional VA examination in November 2007.  The examiner diagnosed chronic cervical strain, chronic lumbosacral musculoligamentous strain and laminectomy and disk excision with relief of right sciatica.  However the examiner did not provide an etiological opinion.

The Board finds that the October 2007 and November 2007 VA examinations are not sufficient to adjudicate the claims of service connection for cervical and lumbar spine disabilities.  In so finding, the Board notes that the October 2007 examiner stated that he did not review the Veteran's private treatment records, which demonstrate treatment for cervical and lumbar spine pain, and did not provide a diagnosis of the condition.  With regard to the November 2007 VA examination, the examiner failed to provide an etiological opinion.  As such, an additional VA examination should be provided and an etiological opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the file and prepare a summary of all claimed PTSD stressors.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC). The AOJ must request that the JSRRC provide information which might corroborate the alleged stressors.  This would include any indication that the Veteran served with a special operations unit called Black Gold, or participated in a special operations mission entitled Black Gold.  Any response and/or additional records with the claims file.  

2.  Schedule the Veteran for a VA psychiatric evaluation to determine the etiology of his PTSD.  The examiner should review the claims file, to include a copy of this remand, and such review should be noted in the examination report or in an addendum report.  

The examiner should identify each psychiatric disorder.  Thereafter, the examiner should provide an opinion regarding the following:

(a)  If the Veteran has PTSD, did the PTSD arise from an in-service sexual assault? 

(b)  Did any PTSD arise from a service stressor event other than sexual assault; if so, identify the stressor event(s).

(c) If psychiatric disability other than PTSD is diagnosed, is it at least as likely as not that such disability is etiologically related to service?

The examiner must provide a rationale for each opinion.   If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  Schedule the Veteran for a VA examination to determine the etiology of residuals of concussion.  The examiner should review the claims file, to include a copy of this remand, and such review should be noted in the examination report or in an addendum report.  

The examiner is to identify any residuals of concussion present at any time during the period of the claim.  

For each diagnosed residual disability, the examiner is to provide an opinion as to whether it at least as likely as not (a 50 percent probability or more) had its onset during military service or is otherwise related to military service, to include an October 1966 fall and September 1967 motor vehicle accident.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for a VA examination to determine the etiology of his cervical and lumbar spine disabilities.  The examiner should review the claims file, to include a copy of this remand, and such review should be noted in the examination report or in an addendum report.  

The examiner is to identify each cervical and lumbar spine disability noted on examination.  

For each diagnosed cervical and lumbar spine disability, the examiner is to provide an opinion as to whether it at least as likely as not (a 50 percent probability or more) had its onset during military service or is otherwise related to military service, to include an October 1966 fall and September 1967 motor vehicle accident.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  If any issue on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


